Citation Nr: 0115326	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 to March 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  


I.  Left Knee Disability

The veteran contends that his service-connected knee 
disability is more disabling than is represented by the 
currently assigned 20 percent disability rating.  

The veteran's left knee disability is rated under Diagnostic 
Code 5257.  Under that Diagnostic Code, knee disability is 
rated based on a showing of recurrent subluxation or lateral 
instability of the knee.  

The medical evidence of record shows that the veteran 
underwent a left knee arthroscopy with partial medial 
meniscectomy in May 1999 due to a left knee medial and 
lateral meniscal tear.  The postoperative diagnosis was that 
of left knee degenerative medial meniscal tear, Grade IV 
chondromalacia.  

The operative findings included those of Grade I-II 
degenerative changes on the medial facet of the patella, 
Grade IV changes on both the medial and inferior surfaces of 
the medial femoral condyle, degenerative tear of the 
posterior horn of the medial meniscus, and degenerative 
fraying of the lateral meniscus.  

The May 1999 operative report also shows that the veteran was 
scheduled for a follow-up visit at the VA Medical Center 
Orthopedic Clinic in June 1999.  There are no medical records 
in the veteran's claims file showing an evaluation of the 
left knee status post arthroscopy with partial medial 
meniscectomy.  

Furthermore, the last VA examination of record with regard to 
evaluation of the service-connected left knee was performed 
in March 1998.  At that time, a diagnosis of traumatic 
arthritis of the left knee with a recurrent 
subluxating/dislocating patella was noted.  

The Board notes that in consideration of limitation of 
motion, The United States Court of Appeals for Veterans 
Claims (the Court) has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's claim.  

In addition, the Board notes that in rating the veteran's 
knee disability, all applicable diagnostic codes must be 
considered to include Diagnostic Codes 5010, 5257, 5260, and 
5261.  In opinions of the General Counsel (VAOPGCPREC 23-97 
and 9-98), it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  

The Board notes that, if the veteran has limitation of motion 
of the knees which is due to arthritis (as shown on x-ray) as 
well as lateral instability and subluxation, he is entitled 
to consideration of separate compensable ratings under the 
diagnostic codes governing limitation of motion, i.e., 5260 
and 5261 as well as under 5257.  Currently, the veteran is 
rated under Diagnostic Code 5257, and there is x-ray evidence 
of arthritis, but the knee disability has not been separately 
rated.  

As such, the RO must initially reconsider whether a separate 
rating for arthritis of the left knee is warranted in this 
case.  As the last VA examination of record was in March 
1998, prior to the recent left knee arthroscopy, the veteran 
should be afforded a VA examination to determine the current 
severity of the service-connected left knee disability.  

Any medical records showing treatment for a left knee 
disability not already of record should be obtained and 
associated with the claims file.  Specifically, the veteran 
should be asked to provide any medical records showing 
follow-up treatment for the left knee arthroscopy.  


II.  Lumbosacral Strain

The veteran is seeking an increased rating for the service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.  

At the most recent VA examination in March 1998, he 
complained of limitation of motion and pain in his back 
during strenuous activity.  The examiner noted that the 
veteran had been examined before including an examination in 
March 1996 and also in 1993.  The examiner indicated that 
examination of the low back was unchanged from previous 
examinations.  Diagnosis was that of chronic low back strain.  

The Board notes that the last VA examination of record with 
regard to the veteran's low back disability appears to have 
been in November 1993.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Prior to appellate adjudication of the merits, all of the 
veteran's VA and private treatment records with respect to 
the low back disability should be obtained and he should be 
afforded a VA examination.  

In light of the foregoing, the veteran should be afforded a 
current VA examination to determine the current severity of 
the veteran's low back disability.  In this regard, the Board 
again notes that in consideration of limitation of motion, 
The United States Court of Appeals for Veterans Claims (the 
Court) has set forth certain guidelines.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's claim.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected left knee 
disability and lumbosacral strain since 
1999, which have not previously been 
identified or obtained.  Specifically, 
with regard to the left knee, any records 
showing follow-up treatment subsequent to 
the May 1999 left knee arthroscopy.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
veteran, that are not currently in the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of the 
service-connected left knee disability 
and lumbosacral strain.  Regarding the 
left knee, the examiner must ascertain 
whether there is arthritis of the left 
knee in addition to any other disabling 
manifestations.  All indicated tests, 
including x-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left knee and low back 
disabilities.  The examiner should 
provide an opinion as to the extent that 
pain limits the functional ability of the 
left knee and low back.  The examiner 
should also be asked to describe the 
extent to which the veteran's left knee 
and low back exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims, with consideration of all 
applicable diagnostic codes, the Court's 
directives in DeLuca and VAOPGCPREC 23-97 
and 9-98 in light of the requested VA 
orthopedic examination.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



